Citation Nr: 0514011	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  03-33 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for a low back 
disability, and whether service connection for the disorder 
may be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel
INTRODUCTION

The veteran had active service from March 1966 to March 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  The RO reopened the veteran's previously 
denied claim of service connection for a low back disability; 
but denied the veteran's claim on the merits.  

Although the RO reopened the veteran's previously denied 
claim, the United States Court of Appeals for Veterans Claims 
(Court) has made it clear that even if an RO makes an initial 
determination to reopen a claim, the Board must still review 
the RO's preliminary decision in that regard.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995).

The veteran testified at a personal hearing before the 
undersigned, sitting at the RO in December 2004.  A 
transcript of his testimony has been associated with the 
claims file.  

Presently, the Board reopens the veteran's claim, and remands 
the reopened claim to the RO via the Appeals Management 
Center (AMC), in Washington, DC. for further development in 
accordance with VA's duty to assist, and for readjudication 
of the merits issue.

FINDING OF FACT

New evidence has been presented since an unappealed, May 1990 
Board decision which is relevant and probative to the issue 
of service connection for residuals of a back injury, relates 
to an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.



CONCLUSION OF LAW

New and material evidence has been submitted since the May 
1990 Board decision to reopen the claim of service connection 
for a back injury.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.156 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Prior to proceeding with an examination of the merits of the 
claim(s), the Board must first determine whether the 
appellant has been apprised of the law and regulations 
applicable to this matter; the evidence that would be 
necessary to substantiate the claims; and whether the claims 
have been fully developed in accordance with the Veterans 
Claims Assistance Act (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).
 
The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  VA must also ask the claimant to provide any 
other evidence in his or her possession that might support 
the claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).
 
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  
 
In this decision, the Board reopens the veteran's claim of 
entitlement to service connection for a low back disability; 
a determination that is entirely favorable to the veteran.  
As such, no further action is required to comply with the 
VCAA and the implementing regulations regarding the veteran's 
application to reopen his claim.  The Board will defer 
addressing the merits of the claim for service connection, 
however, pending further development as set out in the remand 
following this decision.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  

When a claim has been disallowed by the RO, or by the Board, 
it may not thereafter be reopened unless new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.104(a) (2004).  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

Applicable regulation requires that new and material evidence 
is defined as evidence not previously submitted to agency 
decision makers; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the claim, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  
 
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), it 
was held that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  The analysis in 
determining whether evidence is new and material is that VA 
must first determine whether the newly presented evidence is 
"new," that is, not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record.  If new, the evidence must 
be "probative" of the issue at hand.  Evans v. Brown, 
9 Vet. App. 273 (1996).  
However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (2001)).

The law also provides that the credibility of the newly 
submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

In this case, the last final decision of record with respect 
to the claim for service connection for a low back disability 
was the May 1990 Board decision.  The evidence of record at 
that time consisted of service medical records which revealed 
that the veteran was treated for low back pain in service.  
The veteran reported, in service, that he had a history of 
back pain prior to entry into service.  The service medical 
records also contained a July 1966 X-ray report of the 
lumbosacral spine which revealed spondylolysis at the L5 
level.  The veteran was placed on a permanent L2 profile.  It 
was indicated in January 1967 that the veteran needed no 
further treatment at that time.  Discharge examination noted 
bone fusion defect of the lumbar spine.  Service medical 
records revealed no indication of a back injury in service.  

The Board concluded that spondylolysis was considered a 
congenital defeat; and as such, service connection could not 
be granted because a congenital defect was not considered a 
disease under legislation governing VA disability benefits.  
The Board noted that there was no evidence of superimposed 
trauma during service.  Accordingly, the Board found no basis 
for granting service connection for spondylolysis of L5 
vertebra.  




In April 2002, the veteran submitted a claim to reopen the 
issue of service connection for a low back disability.  In 
support of his claim, the veteran submitted various VA and 
private treatment records showing treatment for current low 
back pain.  The records, which date back to 1990, reflect 
that the veteran sustained a work-related injury to his low 
back in April 1990.  The veteran subsequently underwent a 
laminectomy at L4-5.  The records further reflect that the 
veteran injured his back again in September 2001.  

In support of his current attempt to reopen the claim, the 
veteran has submitted a statement authored by his family 
physician, and received at the Board in January 2005, opining 
that it was at least as likely as not that the veteran's 
current back problems were a result of an initial in-service 
back injury.  

As noted, the law requires that evidence proffered by the 
appellant to reopen his claim is presumed credible for the 
limited purpose of ascertaining its materiality, but it must 
be of such significant import that it must be considered in 
order to fairly decide the merits of the appellant's claim.  
Spalding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).

Presumed credible, (i.e., not weighed for probative value in 
light of other evidence), the statement of the family 
physician is competent evidence that the veteran sustained a 
back disability in or as a result of military service.  

This evidence was not of record at the time of the Board's 
May 1990 decision.  The evidence is certainly new, as it was 
not of record at the time of the May 1990 Board decision.  
Furthermore, the evidence is material as to question of 
service connection because it raises a possible link between 
the veteran's current back problems and service.  Thus, this 
evidence is relevant and probative to the issue at hand and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2004).  Thus, the claim will be reopened.



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a low back disability, the 
appeal to this extent is allowed, subject to further action 
as discussed herein below.


REMAND

In view of the above determination that the veteran's claim 
as to this issue is reopened, additional development is 
necessary before a decision on the merits of the claim can be 
reached.  

As noted, the appellant contends that service connection for 
a low back disability is warranted.  The veteran has provided 
medical evidence showing that he has a current back disorder, 
and an opinion from his physician regarding the likely 
etiology of the current back symptoms.  

The presumption of credibility that attaches for the purpose 
of ascertaining whether new and material evidence has been 
submitted no longer applies, beyond the point at which the 
claim is reopened.  Justus, supra.  It is then the Board's 
fundamental responsibility to evaluate the probative value of 
all medical and lay evidence.  See Owens v. Brown, 7 Vet. 
App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
[observing that the evaluation of medical evidence involves 
inquiry into, inter alia, the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches].

The basis of the private physician's January 2005 opinion is 
not known.  The physician opines that the veteran's current 
back disorder may have resulted from an in-service back 
injury; however, the physician does not address that portion 
of the service medical records which indicate that the 
veteran reported back pain prior to service, or that the 
veteran was diagnosed in service with spondylolysis, a 
congenital defect.  Moreover, the physician's opinion does 
not address the impact of the veteran's intercurrent injuries 
of April 1990 and September 2001

In these circumstances, the veteran should be afforded a VA 
examination to address these issues.  Specifically, the 
examiner should address whether the veteran likely had a pre-
existing back disorder and whether the veteran likely 
suffered actual injury in service.  The veteran continues to 
maintain that he did not have a pre-existing back disability 
and that he first injured his back during service.  The 
examiner should ultimately provide an opinion, with adequate 
rationale, as to whether it is at least as likely as not that 
the veteran has a current back disability that had its onset 
during service.  

Accordingly, the case is remanded to the RO, via the AMC, for 
the following action:

1.  The AMC then should schedule the 
veteran for a VA examination to determine 
the current nature and the likely 
etiology of the claimed back disability.  
All indicated tests must be conducted.  
The claims folder must be made available 
to and pertinent documents therein 
reviewed by the examiner in connection 
with the requested study.  Based on 
his/her review of the case, the examiner 
should provide an opinion, with adequate 
rationale, as to whether the veteran has 
a current back disorder which had its 
onset during service, or is otherwise 
related thereto, including whether the 
veteran had a pre-existing back disorder 
that was likely aggravated during 
service.  A complete rationale for any 
opinion expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

2.  Following completion of the 
development requested hereinabove, the AMC 
must undertake to review the veteran's 
claim.  If any benefit sought on appeal 
remains denied, then the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded, 
including any and all medical records or physician's reports 
not currently of record.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


